Citation Nr: 0604601	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for left 4th hammertoe 
and corns on feet bilaterally.

5.  Entitlement to a higher initial evaluation of status post 
surgical repair of right Achilles tendon rupture, currently 
rated as 20 percent disabling.

6.  Entitlement to an increased rating for frostbite of the 
right foot, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for frostbite of the 
left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from August 1983 to 
September 1992.  He also had weekend training on February 3, 
2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

There was a hearing held before the undersigned Veterans Law 
Judge at the RO in September 2005.  The veteran did not 
perfect an appeal of the issues of service connection for 
right shoulder disability and left 4th hammertoe with corns 
of the feet on that date.  In October 2005, the veteran did 
timely perfect an appeal of the November 2004 decisions 
denying service connection for these disabilities, and at 
that time, he requested a travel board hearing. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
travel Board hearing at the RO.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


